Citation Nr: 1541561	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  06-25 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2005 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified to the Board by the RO in Atlanta, Georgia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In a letter dated August 10, 2015 - nearly nine years after the appellant first requested a videoconference hearing in an August 2006 VA Form 9 - the RO notified the Veteran that he had been scheduled for a hearing on September 1, 2015.  In accordance with 38 C.F.R. § 20.704 (c) (2015), the letter informed the appellant that any request for a change in hearing date had to be made more than two weeks before the scheduled hearing and that if good cause were not shown, the Veteran would be promptly notified and given the opportunity to appear at the originally scheduled hearing.  

Although the RO effectively provided the appellant with only one week to request postponement, on August 25, 2015 VA received a timely petition for a change in hearing date, citing a cardiology appointment related to a recent surgery.  The RO failed to respond.  The Veteran did not appear for the September 1, 2015 hearing.

The RO's failure to promptly notify the Veteran that his request for postponement had not been granted denied him a fair opportunity for a hearing consistent with the procedures outlined in 38 C.F.R. § 20.704(c) (2015).  Hence, in order to afford the Veteran due process, and because the RO schedules videoconference hearings at local VA offices, a remand of his appeal is necessary to provide him with such an opportunity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures.  The appellant must be afforded written notice at least 30 days prior to the scheduled hearing date.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

